Citation Nr: 1702782	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-21 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating for instability of the right knee in excess of 10 percent.

2.  Entitlement to a higher initial disability rating for right knee osteoarthritis with limitation of extension in excess of 10 percent.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1965 to August 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Seattle, Washington, which, in pertinent part, denied an increased disability rating in excess of 10 percent for the service-connected right knee disability (instability).  Subsequently, in an October 2012 rating decision, the RO granted a separate compensable rating of 10 percent for right knee osteoarthritis with limitation of extension, effective November 10, 2008.  This matter also comes on appeal from an August 2013 rating decision of the RO denying a TDIU.

The case was first before the Board in March 2016, where the issues on appeal were remanded to schedule a new VA orthopedic examination and opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Having reviewed the record, as to the right knee rating issues, the Board finds that an adequate VA orthopedic examination was performed on remand in April 2016 and that the right knee rating issues are ripe for adjudication.  Unfortunately, for the reasons discussed below, the issue of entitlement to a TDIU must again be remanded.  As such, the Board need not discuss its responsibilities under Stegall as to the TDIU issue.

The Veteran testified from Seattle, Washington, at a January 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire increased rating period on appeal, the symptomatology of the service-connected right knee instability has not manifested as moderate or severe instability.  

2.  For the entire initial rating period on appeal from November 10, 2008, the service-connected right knee osteoarthritis has more nearly approximated dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, painful limitation of flexion, with flare-ups of pain, of greater than 30 degrees, and painful limitation of extension, with flare-ups of pain, of less than 15 degrees, without ankylosis, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the entire increased rating period on appeal, the criteria for an increased disability rating in excess of 10 percent for instability of the right knee have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, for the rating period from June 30, 2008, the date of increased rating claim, the criteria for a 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint due to right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5258-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the instant decision, the Board remands the issue of entitlement to a TDIU.  As such, further discussion of VA's duties to notify and to assist as to that issue is unnecessary.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran has appealed from the initial rating assigned for the service-connected right knee osteoarthritis with limitation of extension.  In Fenderson v. West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  As the right knee osteoarthritis with limitation of extension rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

As to the issue of an increased disability rating for instability of the right knee, in July 2008, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The July 2008 VCAA notice was issued to the Veteran prior to the September 2011 rating decision denying an increased rating for the service-connected right knee disability (instability).  The increased rating issue was readjudicated in the April 2010 statement of the case (SOC), and the October 2012, May 2013, and May 2016 Supplemental Statements of the Case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, the Veteran was afforded VA knee examinations in August 2008, February 2012, and April 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While it is unclear if the record was reviewed by each examiner, review of the claims file is not required in all cases for purposes of assessing the disability and making findings towards determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  In this case, the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an increased disability rating for instability of the right knee in excess of 10 percent and a higher initial disability rating for right knee osteoarthritis with limitation of extension in excess of 10 percent.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Disability Rating Law and Regulation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disabilities.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban at 262.  In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel  interpreted that when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  Id.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  Id.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions.  38 C.F.R. § 4.6 (2016).

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  A 60 percent rating is the maximum schedular disability rating available under DC 5256.  Id.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Codes 5258 and 5259 provide for disability ratings when semilunar cartilage is dislocated and/or removed.  Id.  Specifically, a 10 percent rating is assigned for symptomatic removal of semilunar cartilage, and a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  Finally, a 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  Id.


Increased Rating for Right Knee Instability

At the time of the Veteran's June 2008 claim for an increased disability rating, the Veteran was service connected for internal derangement of the right knee, which was rated as 10 percent disabling under Diagnostic Code 5257 for slight instability of the right knee.  38 C.F.R. § 4.71a.  The Veteran has been rated for a right knee disability since August 1967.  Having reviewed all the evidence of record, lay and medical, the Board finds that for the entire relevant rating period on appeal the symptomatology and impairment of the Veteran's service-connected right knee instability has not manifested as moderate or severe instability.

A June 2008 VA treatment record reflects that the Veteran denied having instability in the right knee.  The report from a second June 2008 VA treatment record conveys that the Veteran denied instability, locking, and/or buckling in the right knee.  Subsequently, the Veteran received a VA knee examination in August 2008.  Per the report, the Veteran denied symptoms of "giving way" of the right knee.  Stability testing reflected that the right knee was within normal limits.  

Per a November 2008 VA treatment record, the Veteran complained of increased popping and locking in the right knee, but no mention was made of instability.  An earlier November 2008 VA treatment record found that, upon examination, the right knee was "stable in all planes."  A February 2009 VA orthopedic surgery note conveys that the Veteran advanced right knee symptoms of "locking" and "catching," but again did not mention instability of the knee.  Upon examination, the VA examiner found no instability.  The Veteran received a VA general medical examination in November 2011.  Upon examination the Veteran again did not show instability of the right knee.

A new VA knee examination was conducted in February 2012.  Upon examination the Veteran was noted to have "1+ (0-5 millimeters)" of anterior instability (the lowest level) in the right knee.  There was no posterior or medial-lateral instability.

At the January 2016 Board videoconference hearing, the Veteran testified that the right knee instability had worsened, specifically, that the instability in the right knee caused the Veteran to fall off a ladder, resulting in a broken right hip.  The Board notes that the Veteran has been service connected for a right hip disability as secondary to right knee instability.

A February 2016 VA treatment record reflects that the Veteran complained that the right knee would "wobble."  A May 2016 VA orthopedic surgery consultation note conveys that the Veteran also complained of "wobbling" in the knee and advanced using a knee brace for stability.

The Veteran received a VA knee examination in April 2016.  As to instability, the VA examiner noted a history of moderate lateral instability; however, upon examination, anterior, posterial, medial, and lateral stability were all found to be normal.  

After a review of all the evidence, both lay and medical, for the entire increased rating period on appeal, the Board finds that the criteria for an increased disability rating in excess of 10 percent for the service-connected instability of the right knee have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5257 requires "moderate" symptoms of instability.  As noted above, the words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Throughout the majority of the rating period on appeal, the medical evidence reflects that the Veteran either denied symptoms of instability or simply described the right knee as "wobbly."  During multiple examinations, instability was not found by the examiners.  Even when instability was able to be measured by a VA examiner at the February 2012 VA knee examination, the instability was at a minimal level (1+ (0-5 millimeters)).  

The Board has given significant consideration to the fact that the Veteran's right knee instability caused an injury that eventually led to service connection for a hip disability on a secondary basis; however, there is no indication from the evidence of record, lay or medical, that the reason the injury occurred (falling from a ladder when the knee gave out) was due to the fact the symptomatology of the knee had increased to a moderate or higher level.  Rather, it appears to the Board from the evidence that the minor instability was enough to result in this unfortunate accident.

The Board notes that the VA examiner at the April 2016 VA knee examination wrote there was a history of "moderate" instability in the right knee; however, review of all of the evidence of record reflects that, at least for the relevant period on appeal, this is not an accurate history as it is inconsistent with the evidence of record.  The Veteran has been service connected for a right knee disability since August 1967.  During the past 50 years, the right knee instability may have been moderate at times as noted by the VA examiner; however, the evidence of record that bears on the current rating period, including actual testing conducted in April 2016, reflects that, for the entire increased rating period on appeal, the Veteran's service-connected right knee instability has not manifested as moderate (or worse) instability, and an increased disability rating in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257.

Higher Initial Rating for Right Knee Osteoarthritis

As discussed in detail below, for the rating period from June 30, 2008, the date of increased rating claim, the Board finds that the criteria for an initial disability rating of 20 percent for the service-connected right knee osteoarthritis is warranted under Diagnostic Code 5258 for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, as opposed to the rating under Diagnostic Code 5261 for limitation of extension.  After a review of all the evidence, lay and medical, the Board finds that, for the rating period on appeal, the Veteran's right knee osteoarthritis has more nearly approximated dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, painful limitation of flexion, with flare-ups of pain, of greater than 30 degrees, and painful limitation of extension, with flare-ups of pain, of less than 15 degrees, without ankylosis, impairment of the tibia and fibula, or genu recurvatum.

The Veteran received a VA knee examination in August 2008.  Relevant symptoms reported by the Veteran included weakness, stiffness, swelling, heat, lack of endurance, locking, and fatigability.  There was no redness, giving way, or dislocation.  Upon examination weakness was noted in the right knee.  There was no edema, effusion, tenderness, redness, heat, guarding of movement, or subluxation.  Range of motion testing reflected full range of flexion and limitation of extension to three degrees.  Repetitive use testing resulted in an additional loss of two degrees of extension.

The report from a November 2008 magnetic resonance imaging (MRI) reflects that the Veteran had a horizontal medial meniscal tear with effusion.  A November 2008 VA treatment record conveys that the Veteran complained of pain when walking; however, use of a knee brace would alleviate some of the pain.  Upon examination knee strength was normal but crepitus and minimal effusion was observed.  Range of motion was "passively normal" with a lack of a "few degrees" to full extension.  An earlier November 2008 VA treatment record indicates that the Veteran was specifically missing three to four degrees of extension.

Per a February 2009 VA orthopedic surgery note, the Veteran advanced having right knee pain that was worse when going down stairs and occasional weakness.  The Veteran had difficulty straightening the right knee.  Symptoms of the right knee disability advanced by the Veteran included mild locking and catching.  The Veteran advanced walking for a mile or two several times per week.  Range of motion testing reflected limitation of extension to five degrees and limitation of flexion to 125 degrees.

In a March 2009 statement, the Veteran advanced symptoms of painful flare-ups, medial meniscus tear, and cramping requiring the use of a knee brace.  The Veteran conveyed that the symptoms limited the ability to walk for significant distances.  In subsequent June and July 2010 statements, the Veteran advanced that the "painful and misaligned" right knee had lost about five degrees of extension.   

The Veteran received a VA general medical examination in November 2011.  Relevant right knee symptoms advanced by the Veteran included painful flare-ups that impacted knee function, limitation of extension of the knee, meniscal problems, and frequent episodes of locking.  Upon examination, muscle strength was four out of five in the right knee.  Muscle atrophy was not present.  The VA examiner noted that the Veteran did not have shin splints, a stress fracture, compartment syndrome, genu recurvatum, or ankylosis.  Range of motion testing reflected objective evidence of painful motion of flexion at 120 degrees, and objective evidence of painful motion of extension at 10 degrees.

A new VA knee examination was conducted in February 2012.  The examination report conveys that the Veteran advanced having flare-ups of pain that would prevent the right knee from fully extending.  Range of motion testing reflected limitation of flexion to 120 degrees, with objective evidence of painful motion at 120 degrees.  Flexion was limited to 10 degrees, with objective evidence of painful motion at 10 degrees.  There was no additional loss of motion upon repetitive use testing.  Upon examination it was noted that the Veteran had a meniscal tear with frequent episodes of joint pain and locking.  While the Veteran had scarring from past surgery, it was not painful or unstable, and did not have a total area greater than 39 square centimeters.  No ankylosis, genu recurvatum, or any other knee conditions were observed.

At the January 2016 Board videoconference hearing, the Veteran testified to treating symptoms with prescription pain medication and a knee brace.  Symptoms included worsening pain and limitation of extension.  

A February 2016 VA treatment note conveys that the right knee had no effusion, edema, ecchymosis, or deformity.  Upon examination range of motion was normal.  A separate February 2016 VA physical therapy consultation report noted meniscal tearing, locking, and effusion into the knee joint.  

The Veteran received another VA knee examination in April 2016.  Per the examination report, symptoms reported by the Veteran included pain and instability manifesting as "wobbling."  The Veteran reported daily flare-ups of pain at a level of five out of ten on the pain scale.  Range of motion testing revealed limitation of flexion of the right knee to 120 degrees and no limitation of extension.  Pain was noted on examination for flexion only.  The VA examiner opined that the pain did not result in additional loss of range of motion, and there was no additional loss of range of motion upon repetitive use testing.  There was also no evidence of pain with weight bearing.  The VA examiner was unable to opine as to any additional loss of range of motion during a flare-up of pain without resorting to mere speculation.

Upon examination in April 2016, the Veteran had full muscle strength in the right knee and no muscle atrophy.  There was no ankylosis, recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or other tibial or fibular impairment.  It was noted that the Veteran's right leg was shorter than the left leg; however, this is a symptom of the now service-connected right hip disability, and service connection for shortening of the right lower extremity as secondary to the service-connected right hip was granted in a July 2016 rating decision.  The rating of this right leg disability is not before the Board at this time.  A meniscal tear was diagnosed, and it was noted that the Veteran used a brace regularly.  Function of the right knee was not so diminished that amputation with prosthesis would equally serve the Veteran.

A May 2016 VA orthopedic surgery consultation note conveys that the Veteran complained of pain and swelling in the right knee.  Range of motion testing showed full extension and flexion limited to 120 degrees.  The VA examiner noted that the Veteran had a tear of the medial meniscus.

After a review of all the evidence, both lay and medical, the Board finds that from June 30, 2008, the date of increased rating claim from which derived the grant of service connection for arthritis and separate initial rating, the Veteran's right knee osteoarthritis manifested as dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, painful limitation of flexion, with flare-ups of pain, of greater than 30 degrees, and painful limitation of extension, with flare-ups of pain, of less than 15 degrees, without ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Pursuant to Diagnostic Code 5258, a 20 percent disability rating (with no higher rating available) is warranted when there is dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; therefore, a 20 percent initial disability rating is warranted under Diagnostic Code 5258 from June 30, 2008, the date of claim for an increased rating for the service-connected right knee disability (which was later separated into the separate compensable disabilities of osteoarthritis (painful motion) and instability).  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258; DeLuca, 8 Vet. App. 202.

The Board has considered whether an increased disability rating was warranted at any point during the one year period prior to June 30, 2008, the date of increased rating claim, for the now service-connected osteoarthritis.  See Hart, 21 Vet. App. 505.  No evidence was received by VA indicating that the Veteran first became entitled to a separate compensable disability rating for right knee osteoarthritis between June 2007 and June 2008.  As such, the appropriate effective date for the increased disability rating of 20 percent for dislocation of semilunar cartilage is June 30, 2010, the date of claim for increase.  See 38 C.F.R. § 3.400(o) (2016).

The Board has considered whether a higher initial rating is available under any other diagnostic code.  Further, the Board has also considered whether any other separate compensable ratings may be granted under any other diagnostic code.  As the evidence of record does not reflect that the right knee is ankylosed, that there is malunion or nonunion of the tibia and fibula, or that there is a current diagnosis of genu recurvatum, a separate (or higher) compensable disability rating is not warranted under Diagnostic Codes 5256, 5262, or 5263.  38 C.F.R. § 4.71a.  Additionally, the evidence reflects that any scarring from a past surgical operation is noncompensable.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016). 

The Veteran may not be assigned a separate rating under Diagnostic Code 5259, as he has already been assigned a rating under Diagnostic Code 5258 for the residual symptoms associated with the right knee disability.  Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  38 C.F.R. § 4.71a.  That is, there are only two requirements for a compensable rating under Diagnostic Code 5259.  First, the semilunar cartilage or meniscus must have been removed.  Second, it must be symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, the second Diagnostic Code 5259 requirement of being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion (including as due to joint "locking"), and effusion.  

The rating criteria under Diagnostic Codes 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in Diagnostic Code 5258 and surgically absent in Diagnostic Code 5259.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, Diagnostic Codes 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking, but not as to dislocation or surgical absence.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (stating that the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Granting a separate rating for the same overlapping manifestations, specifically locking, pain, and effusion into the joint, of the Veteran's knee disability under Diagnostic Code 5259 would constitute impermissible pyramiding.  38 C.F.R. 
§ 4.14.

As to limitation of flexion and extension under Diagnostic Codes 5260 and 5261, the Board does not find a disability rating in excess of 20 percent is warranted for either painful limitation of flexion or extension.  Further, the Board does not find that it would be more favorable to separately rate the Veteran under both Diagnostic Code 5260 and Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension)).

Range of motion testing conducted throughout the course of this appeal regularly reflected that painful limitation of flexion was limited to approximately 120 degrees, and painful limitation of extension was limited to approximately 10 degrees.  The Board has considered the Veteran's contentions of flare-ups of pain; however, even though the VA examiner at the April 2016 VA knee examination was unable to opine as to any additional loss of range of motion during a flare-up of pain without resorting to mere speculation, having reviewed all the evidence of record, including the medical evidence and the Veteran's own lay statements, the Board finds that the evidence does not reflect that during a flare-up of pain flexion would be limited to 15 degrees or less and/or extension would be limited to 20 degrees or less, to warrant a 30 percent disability rating.  At most, extension may be limited during a flare-up to approximately 15 degrees, which normally would warrant a 20 percent disability rating; however, as the instant decision already grants a 20 percent disability rating under Diagnostic Code 5258, for the reasons discussed below, a separate compensable rating cannot be granted under Diagnostic Code 5261 for painful limitation of extension as this would constitute improper pyramiding.  38 C.F.R. § 4.14.

The Board notes that, per VAOPGCPREC 9-2004, it would be more favorable to the Veteran if the Board were able to grant a 20 percent disability rating for painful limitation of extension under Diagnostic Code 5261 and a 10 percent (or higher) disability rating for painful limitation of flexion under Diagnostic Code 5260.  This is explicitly not pyramiding.  See VAOPGCPREC 9-2004.  In order to warrant at least a 10 percent disability rating for painful limitation of flexion under Diagnostic Code 5260, flexion of the right knee would have to be limited to at least 45 degrees.  As discussed above, VA treatment and examination reports from February 2009, November 2011, February 2012, April 2016, and May 2016 reflect that throughout the relevant period on appeal the Veteran had painful limitation of flexion in the right knee of approximately 120 degrees.  Even taking into account the evidence of record indicating that the Veteran experiences flare-ups of pain, the evidence of record does not reflect that such flare-ups are so severe as to result in an additional loss of approximately 75 degrees to 45 degrees, which would be required for a finding that the Veteran was entitled to a disability rating of 10 percent for painful limitation of flexion under Diagnostic Code 5260.  38 C.F.R. § 4.71a.  As the Veteran is not entitled to a separate compensable rating of 10 percent or greater for painful limitation flexion of the right knee, it would not be more favorable to the Veteran (or even permissible) to rate the right knee disability under both Diagnostic Code 5260 and Diagnostic Code 5261.  See VAOPGCPREC 9-2004.

The Veteran also may not be assigned separate ratings under both Diagnostic Code 5258 (dislocation of semilunar cartilage) and Diagnostic Code 5261 (limitation of extension).  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban at 261-62.  Diagnostic Codes 5258 and 5261 both rate based on limitation of motion and knee pain, as a cause of limitation of motion.  In the case of Diagnostic Code 5258, limitation of motion is reflected by the symptoms or findings of pain, locking, and effusion into the joint.  See also Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop).  In the case of Diagnostic Code 5261, such limitation of motion is encompassed by the limitation of extension, including limitation of motion due to pain.  Both diagnostic codes overlap in "locking" as a form of limitation of motion that is usually accompanied by pain; therefore, the diagnostic codes both rate based on knee pain and limitation of motion due to pain.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Were the Board to grant separate ratings under both Diagnostic Code 5258 and 5261, the Veteran would receive compensation under two different codes for the same manifestations of pain and limitation of motion, which would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  For these reasons, the Veteran is not entitled to separate disability ratings under both Diagnostic Code 5258 and 5261 for the painful limitation of motion, here, extension, associated with the knee disability. 

As touched upon above, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted as use of Diagnostic Code 5258 is more favorable in this case.  The Veteran was in receipt of a 10 percent rating under Diagnostic Code 5261 for limitation of extension to no more than 10 degrees (the criteria for a 10 percent rating), whereas Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent rating under Diagnostic Code 5258 for dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

The evidence of record reflects that the right knee osteoarthritis has been manifested by pain, locking, and effusion into the joint productive of limitation of extension to 10 (or 15 at most during a flare-up) degrees.  Because the Board is granting a rating of 20 percent under Diagnostic Code 5258, the 10 percent rating under Diagnostic Code 5261 must be discontinued.  Moreover, this change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's service-connected right knee osteoarthritis increases from 10 percent to 20 percent as a result of this decision.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected right knee disabilities.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Veteran's right knee disabilities have manifested primarily as cartilage dislocation with symptoms of pain, locking and effusion, instability, giving way, painful limitation of motion, stiffness, weakness, swelling, crepitus, heat, lack of endurance, and fatigability.  The scheduler rating criteria specifically contemplate such symptomatology, findings, and functional limitations.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260, 5261; DeLuca, 8 Vet. App. 202.

Further, any functional limitations imposed by the Veteran's right knee disabilities, which here includes limitation in the ability to walk and difficulty using stairs, are primarily the result of the right knee pain or instability or weakness; therefore, consistent with DeLuca, the effects of the Veteran's knee pain or instability and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the right knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  Absent any exceptional factors associated with the right knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

For the entire relevant rating period on appeal, an increased disability rating for instability of the right knee in excess of 10 percent is denied.

From June 30, 2008, a higher initial disability rating of 20 percent for right knee osteoarthritis under Diagnostic Code 5258 is granted.


REMAND

TDIU Addendum Opinion

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

In its March 2016 Remand, the Board directed the AOJ to obtain an opinion concerning whether the Veteran's service-connected orthopedic disabilities preclude substantially gainful sedentary employment.  At the conclusion of the April 2016 VA knee examination, the VA examiner, taking into consideration the service-connected hip, cervical spine, and right knee disabilities, opined that the Veteran "more likely than not should be able to perform sedentary work with the ability to get up and move around as needed."  The Board notes that this opinion appears to be speculative ("more likely than not should").  See Bloom v. West, 
12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative).

Further, since the issuance of the April 2016 opinion, in a July 2016 rating decision, the RO granted service connection for the orthopedic disabilities of a right foot disability and shortening of the right lower extremity.  As such, an addendum opinion is necessary to assist the Board in determining whether these new service-connected orthopedic disabilities render the Veteran unable to obtain or maintain substantially gainful sedentary employment. 

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period from June 2016.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment for any service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from June 2016.

3.  Return the April 2016 VA TDIU opinion to the VA examiner who rendered the opinion for an addendum opinion.  If the original VA examiner is unavailable, a new examiner may be assigned to address the requested opinion.  

The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the opinion rendered.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Considering all of the Veteran's service-connected orthopedic disabilities, to include the service-connected right hip, cervical spine, right knee, right foot, and right leg, opine as to whether the service-connected orthopedic disabilities preclude substantially gainful sedentary employment, including as due to an inability to sit for extended periods of time.

4.  Then readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


